Per Curiam.
Pursuant to the stipulation on file herein, and in accordance therewith, it is hereby ordered, adjudged, and decreed that the petition for a writ of prohibition, or other appropriate Writ, filed herein by relators, herein, be and the same is hereby dismissed, and that the order to show cause issued out of this Court on the 11th day of October, 1955, be and the *611same is hereby dismissed, and that said action be returned to the District Court of the State of Montana, in and for the County of Sanders, for further proceedings.
MR. CHIEF JUSTICE ADAIR, and MR. JUSTICES ANGSTMAN, ANDERSON, DAVIS and BOTTOMRY, concur.